644 So. 2d 636 (1994)
Celia R. Dennis, Wife of/and Gerald F. DENNIS, Jr.
v.
The FINISH LINE, INC., Allstate Insurance Company, State of Louisiana, Through the Department of Transportation and Development, Joanne L. Cassisa, Julie A. Cassisa, Automotive Casualty Insurance Company, Felix D. Givens, ABC Insurance Company, and ABC Insurance Company, CDE Insurance Company.
Julie A. CASSISA
v.
Celia DENNIS, Jefferson Downs, Corp., d/b/a the Finish Line, Felix Donis Givens, Allstate Insurance Company, MIC General Insurance Corporation, and ABC Insurance Company.
No. 94-C-1652.
Supreme Court of Louisiana.
October 7, 1994.
*637 Denied.
DENNIS, J., not on panel.